DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of Banno (US 2006/0264317) and further view of KAYATANI et al (US 2015/0116899).
Regarding claim 1, LEE discloses a multi-layer ceramic electronic component (Fig. 1, 100), comprising: a multi-layer unit (Fig. 2, 150) including a functional unit including internal electrodes (Fig. 1, 121/122) laminated in a first 5direction (Fig. 1, T), and a pair of covers (Fig. 1, 160) that covers the functional unit from both sides in the first direction (Fig. 1), the multi-layer unit satisfying a relationship of (2*t2)/t1 ≥ 0.6, where t1 represents a dimension of the functional unit in the first direction and t2 represents 10a dimension of each of the pair of covers in the first direction (Fig. 2,  t2 = 100 μm [0081] and t1 = 300 μm {500-200 (top and bottom covers) [0146] = 0.667 which teaches the claim limitations); and a side margin (Fig. 3, 110) that covers the multi-layer unit in a second direction (Fig. 1, W) orthogonal to the first direction (Fig. 3), wherein multi-layer ceramic electronic component has a thickness dimension in the first direction (Fig. 1, T = 0.5mm [0146])), a dimension in the second direction (Fig. 1, W = 0.5mm [0146]), and a dimension in a third direction orthogonal to the first direction and the second direction (Fig. 1, L =1.0 mm [0146]).  
However, LEE fails to teach that the thickness dimension is equal to or smaller than half of a lateral dimension which is the dimension in the second direction of the dimension in the third direction, whichever is smaller, or T≤ ½ LD, that the thickness dimension is 0.11 mm or less, and each of the pair of covers is compositionally constituted by a single layer.
Banno teaches that thickness dimension is equal to or smaller than half of a lateral dimension which is the dimension in the second direction of the dimension in the third direction, whichever is smaller, or T≤ ½ LD ([0048] both width {3.2 mm} and length {4.5 m} are greater than double the thickness { 0.5 mm}) each of the pair of covers is compositionally constituted by a single layer (Fig. 1, shows that layers above and below 3A/3B can be a single layer).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Banno to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
KAYATANI teaches that the thickness dimension is 0.11 mm or less (0.07-0.15 mm [0019]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KAYATANI to the invention of LEE, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
25 Regarding claim 4, LEE, as modified by Banno and KAYATANI, further teach that the thickness dimension is equal to or smaller than a quarter of the lateral 24dimension (Banno ([0048] both width {3.2 mm} and length {4.5 m} are greater than 4x the thickness { 0.5 mm}).  
Regarding claim 5, LEE, as modified by Banno and KAYATANI, further discloses that end portions of the internal electrodes in the second direction are 5positioned within a range of 0.5 μm in the second direction (Fig. 3, all directly above and below each other).  
Regarding claim 11, LEE, as modified by Banno and KAYATANI, further discloses that the t1 and the t2 are dimensions of parts in contact with the side margin (Fig. 1, active layer and cover layers would be in contact with side margin).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0348712) in view of Banno (US 2006/0264317) and further view of KAYATANI et al (US 2015/0116899)and TANAKA et al (US 2017/0018363).
Regarding claim 6, LEE, as modified by Banno, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the side margin includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that the side margin (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of LEE, in order to make the side margin portions less likely to crack (TANAKA [0014]).
Regarding claim 7, LEE, as modified by Banno, further teaches that the functional unit includes a capacitance forming unit (Fig. 1).
However, LEE fails to teach that the pair of covers includes a larger amount of at least one of manganese or 10magnesium to be added than the amount in the capacitance forming unit.  
TANAKA teaches that cover portions of a capacitance forming unit (Fig. 6, 34) includes a larger amount of at least one of manganese or 10magnesium (Fig. 6, Mg) to be added than the amount in the capacitance forming unit (Fig. 6, 26).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of TANAKA to the invention of LEE, in order to make the cover portions less likely to crack (TANAKA [0014]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the side margin has a density which is lower than a density of the functional unit and a density of the pair of covers” in combination with the other claim limitations. 

Additional Relevant Prior Art:
ONOUE et al (US 2016/0240315) teaches relevant art in Fig. 1-4.
PARK et al (US 2019/0115153) teaches relevant art in Fig. 2.
TAKASHIMA et al (US 2015/0116898) teaches relevant art in [0050].

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the capacitor of LEE would have to change dimensions to fit the sizes of Banno, the examiner notes that the size ratio and single layer construction of Banno are used as a reference that these construction sizes and methods are known in the are and that one of ordinary skill in the art could construct the capacitor of Lee with the same ration to the thickness of Banno and using the single layer cover in order to fit desired size requirements of the system intended for use, also the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all the references are various forms of a multilayer capacitor and one of ordinary skill in the art would find it obvious to choose from the list of known features in various combinations to construct a capacitor that best fit their needs. 
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848